DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see reply, filed 4/20/2022, with respect to the rejection(s) of claims 1, 3, 5, and 7 under 102(b) and claims 2, 4, and 6 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Morisita et al (US2012/0205088A1).

Election/Restrictions
Claims 3-7 are directed towards a different embodiment than the one recited in Claims 1-2.  Claim 1 recites “transferring heat, in at least one operational state of the vehicle, from the fluid circuit, or the sub-circuit of the fluid circuit, to the heat pump circuit, such that the transferred heat heats the air flowing into the passenger compartment”.  This limitation is drawn to Figures 4 or 5 which illustrates an interior passenger heating heat exchanger 28 in the heat pump circuit.  However, in the circuit of Figure 4, there is only a single first heat exchanger 21 that transfers heat from the fluid circuit 2 to the heat pump circuit 10.  Figures 1-3 also illustrates no heating heat exchanger for the heat pump circuit that would heat air flowing into the passenger compartment.  Thus claim 1 is only directed towards the embodiment of Figures 4 or 5.  Claim 2 recites a first heat exchanger and then claims 3-7 then goes on to recite a second heat exchanger for transferring heat from the heat pump circuit to the fluid circuit.  However, there is no second heat exchanger in the embodiment of Figure 4, to which claim 1 is directed towards.  Further, paragraphs 26-34 of applicants’ disclosure outlines that the system of Figure 4 only contains a single first heat exchanger that transfers heat from the fluid circuit to the heat pump circuit, and that preheating of the engine is performed by an electric heater within the fluid circuit.  Therefore, since claims 5-7 recite preheating with a second heat exchanger, claims 5-7 are directed towards a different embodiment. Accordingly, claims 3-7 are withdrawn from consideration as being directed towards a species not compatible with the species of independent claim 1.

Status of Claims
The status of the claims as filed in the submission dated 10/26/2021 are as follows:
Claims 1-7 are pending;
Claims 3-7 are withdrawn from consideration;
Claims 1-2 are being examined.

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  
Claim 5 recites “the second heat exchanger”, which should be corrected to --a second heat exchanger--;
Claim 6 recites “the second heat exchanger”, which should be corrected to --a second heat exchanger--;
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
Second heat exchanger (claims 3-7) in a fluid circuit that has a heating heat exchanger in the heat pump circuit (Claim 1 is directed towards Figures 4 or 5, wherein neither figure illustrates a second heat exchanger);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morisita (US2012/0205088A1) in view of Inaba (US2006/0080985A1, as previously cited).
Re Claim 1. Morisita teaches a method for thermal conditioning within a vehicle (Figures 1, 18-24), comprising: 
providing a fluid circuit (4), or a sub-circuit of the fluid circuit, that is configured to heat (via 24, 20, or 22) and cool (via radiator 35) an engine (23) of the vehicle (Figures 1, 18-24; Paragraphs 83, 87-101); 
providing a heat pump circuit (3) that is configured to heat air (via heat exchanger 7) flowing into a passenger compartment (2 is a HVAC unit for an interior) of the vehicle (Figures 1, 18-24; Paragraphs 83-86, 90-101); and 
transferring heat (via heat exchanger 20), in at least one operational state of the vehicle, from the fluid circuit, or the sub-circuit of the fluid circuit, to the heat pump circuit, such that the transferred heat heats the air flowing into the passenger compartment (Figures 18-24; Heat will be transferred from circuit 4 to circuit 3 via heat exchanger 20, wherein the heat transferred will be delivered into the passenger compartment via heat exchanger 7; Paragraphs 83-101, 141-158).  
Morisita teaches the engine is a motor but fails to specifically teach a combustion engine.
However, Inaba teaches thermally conditioning a combustion engine (10) (Figures 1-5; Paragraphs 22-23, 30-32, 43-58).
Therefore, in view of Inaba's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Morisita to the combustion engine of Inaba in order to provide enhanced thermal control of a combustion engine, thereby increasing the market for the thermal control system.  Additionally, the simple substitution of one known element for another (i.e. a combustion engine for an electric motor) is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Re Claim 2. Morisita as modified teaches heat is transferred from a first sub-circuit of the fluid circuit flowing through the combustion engine to the heat pump circuit via a first heat exchanger (Morisita 20) (Morisita Figures 1, 18-24, Paragraphs 82-101; Inaba Figures 1-5; Paragraphs 22-23, 30-32, 43-58).  


Conclusion
The previous Final Office Action dated 1/21/2022 is withdrawn based on the previously amended limitation “such that the transferred heat heats”, which is a claim amendment made after the Non-Final Office Action dated 7/28/2021.  Therefore, this current office action is based on the claim set filed 10/26/2021, wherein applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763